Citation Nr: 1037852	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  01-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left 
knee disability (status post revision left total knee 
arthroplasty) from April 11, 2000, to January 21, 2007.

2.  Entitlement to a rating in excess of 10 percent for a right 
knee disability (traumatic arthritis of the right knee with 
limitation of extension).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1978 and 
from October 1979 to December 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that continued 10 percent disability ratings for right and left 
knee disabilities.  In March 2002, the Veteran testified before 
the Board at a hearing held at the RO.  In November 2003, this 
matter was remanded by the Board for further development.  A June 
2008 rating decision assigned a temporary 100 percent rating for 
the Veteran's left knee disability, effective January 22, 2007, 
based on a total knee replacement that necessitated 
convalescence.  The RO assigned a 100 percent rating for the left 
knee disability, effective March 1, 2007, and then awarded a 60 
percent rating, effective April 1, 2009.  A February 2010 rating 
decision awarded a 100 percent rating based on a revision of the 
left knee total knee arthroplasty, effective December 15, 2009, 
and then awarded a 100 percent disability rating, effective 
February 1, 2010.  A 60 percent disability rating was then 
assigned, effective February 1, 2011.

In the June 2008 rating decision, the Veteran was listed as 
having a 10 percent disability rating for traumatic arthritis of 
the left knee, effective January 1, 1991, and a 10 percent 
disability rating for traumatic arthritis of the left knee with 
limitation of extension, effective from April 11, 2000, to 
January 21, 2007.  Similarly, the Veteran was shown as having a 
10 percent disability rating for traumatic arthritis of the right 
knee, effective January 1, 1991, and a 10 percent disability 
rating for traumatic arthritis of the right knee with limitation 
of extension, effective since April 11, 2000.  In March 2009, the 
Board remanded the Veteran's claims for clarification of the 
currently assigned disability ratings for the Veteran's right and 
left knee disabilities for the periods between April 11, 2000 and 
January 21, 2007.  In May 2010, the RO indicated that the 
Veteran's left knee disability has been rated as 10 percent 
disabling under Diagnostic Code 5261 from April 11, 2000 to 
January 21, 2007.  The Veteran's right knee disability has been 
rated as 10 percent disabling under Diagnostic Code 5261 since 
April 11, 2000.

In April 2009, the Veteran raised a claim of entitlement to an 
increased rating for his service-connected bilateral ankle 
disability.  As that claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

The issue of entitlement to an increased rating for a right knee 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

For the period from April 11, 2000, to January 21, 2007, the 
Veteran's left knee disability has been manifested by subjective 
complaints of pain and instability, and objective findings of 
extension limited to 10 degrees, flexion limited to 110 degrees, 
and X-ray evidence of arthritis.  There is no clinical evidence 
of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, for 
left knee instability, for the period from April 11, 2000 to 
January 21, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-5262 (2009).

2.  For the period from April 11, 2000, to January 21, 2007, the 
criteria for a rating greater than 10 percent for left knee 
limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Code 5261 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In September 2004 and May 2009, after the initial adjudication of 
the claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told that 
he needed to provide the names of any person, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would review his claim and determine what 
additional information was needed to process his claim, schedule 
a VA examination if appropriate, obtain VA medical records, 
obtain service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was notified of what type of information and evidence 
he needed to substantiate a claim for an increased rating in 
September 2004 and May 2009.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal has been requested or obtained.  VA 
examinations pertinent to the Veteran's claim were obtained in 
April 2000 and pursuant to the Board's November 2003 remand in 
August 2004.  A review of the reports of examination reveals that 
all subjective and objective findings necessary for evaluation of 
the Veteran's claim were observed and recorded.  Thus, the 
examinations appear complete and adequate.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Accordingly, the Board finds that VA 
substantially complied with the Board's remand directives in 
further developing the Veteran's claim.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). 
Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to this 
claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4 (2009).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  
When, however, the limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and rating a knee disability under both of those codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2009).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  Consideration has been given to whether any other 
applicable diagnostic code under the regulations provides a basis 
for a higher rating for the service-connected knee disabilities.  
38 C.F.R. Parts 3 and 4 (2009); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Knee impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

A 0 percent rating is warranted for knee flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited to 
45 degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).  A 0 percent rating is warranted for knee extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is warranted 
for extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and a 50 
percent rating is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

For the period from April 11, 2000, to January 22, 2007, the 
Veteran's left knee disability has been rated 10 percent under 
Diagnostic code 5261, which pertains to limitation of extension 
of the leg.  38 C.F.R. § 4.71a (2009).

Other potentially applicable diagnostic codes include Diagnostic 
Codes 5257 (subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), and 5260 (limitation of 
flexion of the leg).  The Board finds that Diagnostic Codes 5256 
(ankylosis of the knee), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 5263 
(genu recurvatum) are not applicable because the medical evidence 
does not show that the Veteran has any of those conditions.

VA medical records include an April 1999 X-ray examination of the 
knees which found a tricompartmental degenerative change with a 
small left effusion.  In April 2000, the Veteran had decreased 
knee pain, but wore a left knee brace.

On VA joints examination in April 2000, the Veteran denied any 
knee surgery, but complained of progressive pain over the last 
two years.  An unloader brace, Celebrex, and Motrin provided some 
relief.  However, the Veteran had significant pain with prolonged 
walking, standing, and sitting and with ascending and descending 
stairs.  Due to excessive knee pain, the Veteran refrained from 
participating in sports and activities that required squatting.  
On examination, in full weight-bearing position there was varus 
alignment of the left knee.  The Veteran's gait was antalgic and 
he was able to heel and toe rise.  Range of motion of the left 
knee was from 5 to 130 degrees.  The left knee was stable with 
varus, valgus, anterior, and posterior drawer testing.  There was 
evidence of significant medial joint line tenderness and crepitus 
with active flexion and extension.  However, there was no 
effusion.  An X-ray examination indicated tricompartmental 
degenerative changes of the left knee with significant medial 
joint space narrowing and juxta-articular sclerosis and evidence 
of osteophytes.  The Veteran was diagnosed with moderate 
osteoarthritis of the left knee.

Private treatment records dated in November 2000 show that the 
Veteran was employed full-time as a mail processor for the United 
States Postal Service which required a significant amount of 
standing.  The Veteran was required to work ten to twelve hours 
per day up to six days per week.  About one year ago, his left 
knee pain had increased in severity.  He tried wearing different 
types of shoes and knee braces, received cortisone shots, and 
took a variety of medication including Ibuprofen and Naprosyn 
without relief.  On examination, the Veteran had a grossly normal 
appearing left knee and focal tenderness with deep palpation of 
the left knee medially in the region of the insertion of the 
medial collateral ligaments.  There was no abnormal opening of 
the joint space or evidence of abnormal mobility.  Nor was there 
evidence of warmth or swelling.  The Veteran walked with a limp 
and was in pain.  He was diagnosed with degenerative joint 
disease (DJD) of the left knee.

VA medical records dated in July 2001 show that the Veteran 
underwent a left knee Synvisc injection.  A November 2001 report 
indicates a history of three left knee Synvisc injections.  In 
March 2002, the Veteran complained of increased knee pain rated 
eight out of ten on the pain scale.

In March 2002, the Veteran testified that he was forced to resign 
from employment with the United States Post Service due to a 
medical and verifiable inability to work.  Although VA had issued 
him a left knee brace and prescribed medication, he was unable to 
continue working in a non-sedentary position that required 
standing from eight to ten hours a night.  He was currently 
employed as a screener for a university.  The Veteran testified 
that his left knee disability had worsened and that he continued 
to receive cortisone shots; six in the past three years.  He was 
also provided with orthotic shoes.  The Veteran's left knee 
disability affected his ability to shop with his spouse and he 
had to hire someone else to perform yard work.  He testified that 
prolonged standing caused pain and that his knee gave out and was 
always inflamed.  However, the Veteran denied that his knee gave 
way laterally.  Left knee range of motion was restricted due to 
pain and the Veteran was unable to put weight on his knee without 
substantial pain.

VA medical records dated in April 2002 show that the Veteran 
received a left knee Synvisc injection.  A July 2002 MRI of the 
left knee indicated tricompartmental osteoarthritis with relative 
sparring of the lateral compartment, moderate knee joint 
effusion, and medial meniscus posterior horn and mid-body tear 
with extrusion of the mid-body portion.  The Veteran was 
diagnosed with osteoarthritis of the left knee and was given an 
injection.  In September 2002, an MRI examination of the left 
knee indicated tricompartmental arthritis with relative sparring 
of the lateral compartment, moderate knee joint effusion, a 
medial meniscal posterior horn and mid-body tear with extrusion 
of the mid-body portion, a Baker's cyst, and evidence of 
tendinosis/sprain involving the ligaments of the posterolateral 
corner.  The Veteran received a left knee injection.  In December 
2002, the Veteran's left knee symptoms were mildly controlled 
with NSAIDs (nonsteroidal anti-inflammatory drugs).  However, 
left knee pain was precipitated by prolonged walking and 
standing.  Recent MRI examinations of the left knee indicated 
severe tricompartmental DJD with associated subchondral edema and 
a ligaments sprain.  The Veteran's left knee disability failed to 
respond to conservative management.  Due to persistent pain, the 
Veteran was considered to be a candidate for total knee 
arthroplasty.

VA medical records dated in March 2003 show that the Veteran was 
referred to orthopedics for consideration of a total knee 
arthroplasty due to the failure of conservative management.  The 
Veteran had continued complaints of left knee pain with 
ambulation and prolonged standing.  Examination of the left knee 
revealed a full range of motion with crepitus on passive and 
active range of motion without any effusion.  The impression was 
osteoarthritis of the left knee that was reasonably well-
controlled with current management.  In July 2003, an X-ray 
examination indicated degenerative changes.  The Veteran 
complained of left knee pain for which Ibuprofen and Vicodin 
provided no relief.  He continued to wear a left knee brace and 
was diagnosed with bilateral crepitus, mild swelling, and mild 
varus of the left knee.  However, the Veteran had a steady gait.  
Left knee pain was not relieved by Ibuprofen or Vicodin or 
Synvisc injections, but a left knee brace provided some relief.  
In September 2003, the Veteran was diagnosed with left knee 
osteoarthritis and pain was controlled with Ibuprofen and 
Tramadol.  In October 2003, there was left knee swelling with 
prolonged walking and standing.  The Veteran had a sense of 
instability and giving way with popping and creaking.  Ibuprofen 
and a series of Synvisc injections had provided good relief for 
several months.  An examination of the left knee indicated varus 
alignment and a full range of motion without evidence of 
effusion.  The medial and lateral joint lines were tender to 
palpation, but there was no tenderness over the patellar tendon.  
There was positive patellar apprehension without any varus or 
valgus laxity.  However, there was laxity of the anterior 
cruciate ligament.  The Veteran was diagnosed with 
tricompartmental DJD with more sparring of the lateral side.  In 
November 2003 the Veteran complained of increased knee popping, 
occasional instability, and swelling after prolonged walking and 
standing.  Ibuprofen provided minimal pain relief.  On 
examination of the left knee, range of motion was from zero to 
110 degrees without erythema or effusion.  There was tenderness 
to palpation along the medial and lateral joint lines without 
findings of valgus or varus laxity.  Anterior and posterior 
drawer signs were negative with pain.  An X-ray examination 
indicated severe DJD with significant lessening of the medial 
compartments.  In January 2004, it was noted that Synvisc 
injections had not provided much relief and the Veteran was 
diagnosed with severe osteoarthritis.  In March 2004, left knee 
pain was controlled with Ibuprofen and Tramadol.

Pursuant to the Board's November 2003 remand, the Veteran was 
afforded a VA examination in August 2004.  He presented with a 
history of multiple cortisone injections and medication.  The 
Veteran reported left knee flare-ups every two to three days that 
lasted from one to two hours.  However, he had not undergone any 
surgery.  With repeated use, he was limited by pain, fatigue, 
weakness, and a lack of endurance with repetitive use.  On 
examination, range of motion of the left knee was from 10 to 110 
degrees.  There was a moderate amount of crepitation and effusion 
with moderately severe genu varum deformity.  An X-ray 
examination of the left knee indicated severe degenerative 
arthritis and the Veteran was diagnosed with severe and 
progressive degenerative arthritis of the left knee.

VA medical records dated in November 2004 show an impression of 
severe osteoarthritis of the left knee.  In December 2004, the 
assessment was osteoarthritis with left knee pain controlled with 
Ibuprofen and Tramadol.  A July 2005 report found severe 
osteorarthritis of the left knee.  Examination of the left knee 
indicated bony enlargement and crepitus with slight varus and 
mild swelling.  However, there was no evidence of warmth or 
redness.  In September 2005, the Veteran was reevaluated for 
chronic left knee DJD.  While a total left knee arthroplasty had 
been considered two years previously, the Veteran declined to 
undergo the operation and instead opted to receive joint fluid 
supplement injections, NSAIDs, and wear an unloader brace.  
However, his left knee disability continued to worsen.  In 
November 2005, examination of the left knee indicated crepitus 
and a severe varus deformity.  The impression was severe 
osteorarthritis of the left knee for which a total knee 
arthroplasty was recommended.

In December 2005, the Veteran was diagnosed with DJD of the left 
knee and elected to receive Supartz injections.  In January 2006, 
the Veteran received the first of five Supartz injections in the 
left knee.  At that time, he had a normal gait without the use of 
assistive devices or brace.  There was no evidence of edema, 
effusion, or discoloration.  The assessment was DJD of the left 
knee.  That same month, the Veteran received four injections and 
denied any acute left knee swelling, warmth, or discoloration.  
In February 2006, he received his fifth injection and denied any 
acute left knee swelling, warmth, or discoloration.  Gait was 
normal without the use of any assistive devices or evidence of 
edema, effusion, or discoloration.  In April 2006, while the 
Veteran's left knee had a decreased range of flexion and he 
limped, there was no evidence of knee effusion.  The assessment 
was long-standing and severe osteoarthritis.  It was noted that 
the Veteran had received five steroid injections and therapy.  In 
June 2006, the Veteran complained of left knee pain, but 
medication provided only partial relief and a Hyaluronate 
injection provided no relief.  The assessment was osteoarthritis.  
In August 2006, the Veteran had a slightly antalgic gait and wore 
an unloader brace with marked varus alignment.  Medial and 
lateral joint lines were tender to palpation.  Crepitus was 
present.  Left knee active range of motion was from 0 degrees to 
125 degrees with patellofemoral crepitus.  The Veteran was 
diagnosed with DJD.  In September 2006, he complained of pain in 
the lateral aspect of his left knee.  There was evidence of genu 
varus, crepitus, and pain over the tibial plateau without 
effusion and a limited range of motion.  There was no evidence of 
inflammatory arthritis or other joint involvement.  The Veteran 
was diagnosed with osteoarthritis and it was noted that he wore a 
left knee brace.  A November 2006 report indicates that left knee 
pain was usually relieved by pain medication.  Reports dated in 
January 2007 indicate a ten-year history of persistent left knee 
pain unrelieved by injections and braces.  Later that month, the 
Veteran underwent a total left knee arthroplasty.

Knee impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  An April 2000 VA examination shows that the Veteran wore 
an unloader brace.  In March 2002, he testified that his left 
knee gave out.  VA medical records dated in October 2003 indicate 
laxity of the anterior cruciate ligament.  While the Veteran 
complained of left knee instability in November 2003, there was 
no evidence of valgus or varus laxity.  Records dated from 
September 2005 to January 2007 reflect continued use of an 
unloader brace.  The evidence also consistently found varus 
alignment of the knee.  The Veteran is competent to report and 
describe the effect of repetitive use on his left knee because 
this requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Accordingly, based upon the Veteran's 
prescription of an unloader brace for his left knee, findings of 
ligament laxity and varus alignment, and credible and competent 
testimony regarding his consistent use of ambulatory devices, the 
Board finds that the evidence indicates that the Veteran has 
experienced moderate instability during the period under 
consideration, which would warrant a 20 percent rating pursuant 
to Diagnostic Code 5257.

The Board now turns to the question of whether the Veteran is 
entitled to any increased rating for his left knee disability 
under the remaining applicable diagnostic codes.

The Board concludes that the Veteran is not entitled to a higher 
rating under Diagnostic Codes 5260 or 5261.  For VA purposes, 
normal extension and flexion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  While the Veteran has a 
slight limitation of flexion, on VA examination in April 2000, 
the left knee had 5 degrees extension with 130 degrees flexion.  
In November 2003, examination of the left knee indicated 0 
degrees to 110 degrees flexion.  On VA examination in August 
2004, the left knee had 10 degrees extension and 110 degrees 
flexion.  In August 2006, range of motion of the left knee was 
from 0 degrees to 125 degrees flexion.  Extension to 10 degrees 
warrants a 10 percent disability rating.  Diagnostic Codes 5261 
therefore cannot serve as a basis for an increased rating in this 
case, as extension is not limited to 20 degrees or less.  
Similarly, the evidence does not support a higher rating under 
Diagnostic Code 5260.  Flexion limited at most to 110 degrees 
does not warrant a compensable rating under Diagnostic Code 5260, 
and the evidence does not show that flexion is limited to 30 
degrees with consideration of pain on motion as would be required 
for an increased rating.  Therefore, the Veteran is entitled to 
no more than a rating of 10 percent under Diagnostic Code 5261 
for limitation of extension of the left knee.  That rating based 
on limitation of motion cannot be combined with a rating based on 
arthritis, but can be combined with a rating under Diagnostic 
Code 5257 based on recurrent instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

The Veteran has complained of left knee pain rated eight out of 
ten on the pain scale.  On VA examination in April 2000, range of 
motion of the left knee was from 5 degrees to 130 degrees.  The 
Veteran complained of significant pain with prolonged walking, 
standing, and sitting.  Private treatment records dated in 
November 2004 show that cortisone shots and several medications 
failed to relieve left knee pain.  VA medical records in July 
2003 indicate additional complaints of left knee pain.  On VA 
examination in August 2004, range of motion of the left knee was 
from 10 to 110 degrees limited by pain, fatigue, weakness, and a 
lack of endurance on repetitive motion.  Records dated in January 
2007 show a ten-year history of left knee pain.  However, even 
considering the effects of pain on use, the competent medical 
evidence fails to show any indication that the left knee is 
limited in motion to 15 degrees extension or 30 degrees flexion, 
and thus the Board finds that the requirements for an increased 
rating are not met.  While the evidence does not show limitation 
of flexion to 45 degrees with pain, the Veteran has been assigned 
a separate 10 percent disability rating for limitation of 
extension to 10 degrees with pain.  However, the Board finds that 
a separate compensable rating for flexion is not warranted based 
on consideration of pain and other factors.  The Board finds that 
the evidence does not show that any additional functional 
limitation would result in the Veteran warranting any separate 
compensable rating for limitation of flexion.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that the Veteran is not entitled to a higher 
or separate rating under Diagnostic Code 5258 which provides a 20 
percent rating for dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a (2009).  While a July 2002 MRI indicated 
moderate joint effusion and the Veteran has subjectively 
complained of left knee pain, the clinical evidence does not show 
frequent episodes of locking in the treatment records or on VA 
examination.  Accordingly, the Board finds that the Veteran is 
not entitled to a higher rating or any additional rating under DC 
5258 for his left knee.  The pain and effusion are rated under 
the assigned ratings and to rate those manifestations again under 
Diagnostic Code 5258 would constitute pyramiding.  38 C.F.R. 
§ 4.14 (2009).

The Veteran has been shown on x-ray examination to have arthritis 
in his left knee.  Specifically, a tricompartmental degenerative 
change with a small left effusion was noted on X-ray examination 
in April 1999.  Where there is limitation of motion, but the 
limitation of motion is noncompensable under the limitation of 
motion diagnostic codes, X ray confirmation of the affected joint 
will warrant a 10 percent rating under Diagnostic Code 5003.  
Also, under Diagnostic Code 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray evidence 
of arthritis involving two or more major joints or involving two 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  The knee is considered a major joint.  In this 
case, the Veteran has compensable limitation of motion of his 
left knee and has been granted a 10 percent rating under a 
diagnostic code predicated upon limitation of motion (Diagnostic 
Code 5261).  As the Veteran is already in receipt of a 10 percent 
disability rating under a diagnostic code predicated upon 
limitation of motion, he is not entitled to a separate 10 percent 
rating under either Diagnostic Code 5003 or 5010 because the 
assignment of separate ratings would amount to pyramiding.  Nor 
is he entitled to an increased rating of 20 percent rating for 
left knee arthritis because the evidence does not show occasional 
incapacitating exacerbations or that there are two major joints 
or minor joints groups service-connected for arthritis.  
Accordingly, the Board finds that the Veteran is not entitled to 
a separate rating of 10 percent or an increased rating of 20 
percent for his left knee arthritis pursuant to Diagnostic Code 
5010.

The Board notes that the Veteran had light duty employment in 
April 2000.  However, an October 2000 letter from the United 
States Postal Service indicates that they were unable to 
accommodate the Veteran's very limited work restrictions.  While 
the Veteran testified in March 2002 that he was forced to resign 
from a sedentary position with the United States Postal Service 
due to his left knee disability, he further testified that he was 
working as a screener for a university at that time.  The Board 
thus finds no evidence that the Veteran's service-connected left 
knee disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the Veteran's service-
connected left knee disability do not result in a marked 
functional impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board recognizes the Veteran's contentions as to the severity 
of his left knee disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, 
his assertions do not constitute competent medical evidence in 
support of a rating in excess of 20 percent for his left knee 
instability or in excess of 10 percent for limitation of 
extension of the left knee.

Accordingly, the Board finds that a rating of 20 percent, but not 
greater, is warranted for left knee instability pursuant to 
Diagnostic Code 5257, and a rating of 10 percent, but not 
greater, is warranted for left knee limitation of extension 
pursuant to Diagnostic Code 5261.  The preponderance of the 
evidence is against the assignment of any higher ratings for left 
knee disabilities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period from April 11, 2000 to January 21, 2007, a 20 
percent rating, but not greater, for left knee instability, 
pursuant to Diagnostic Code 5257, is granted.

For the period from April 11, 2000 to January 21, 2007, a rating 
in excess of 10 percent for left knee limitation of extension, 
pursuant to Diagnostic Code 5261, is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for an increased rating for a right knee 
disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is finds that proper adjudication of the 
claim requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in May 2010.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

The Veteran was last afforded a VA orthopedic examination in 
September 2008.  However, in April 2009 the Veteran claimed that 
his right knee disability has worsened and requested an updated 
VA examination.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examination is not too old, in 
light of the fact that updated VA treatment records have been 
requested and the Veteran has claimed a worsening of his right 
knee disability, the prudent and thorough course of action is to 
afford the Veteran a VA examination to ascertain the current 
nature and severity of his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since May 2010.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected right knee 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Provide ranges of motion of the right 
knee in degrees and state whether or not 
X-ray evidence of arthritis is shown.

(b)  Describe any functional limitation of 
the right knee during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
determination should be portrayed in terms 
of the degree of additional range of 
motion loss.

(c)  State whether any recurrent lateral 
instability or subluxation is shown.

(d)  The examiner should state what 
impact, if any, the Veteran's right knee 
disability has on his employment and daily 
living.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


